EXHIBIT Confidential Treatment has been requested for portions of this exhibit.The copy filed herewith omits the information subject to the confidentiality request.Omissions are designated as “***”.A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. AMENDMENT NO. 2 TO PRODUCT LICENSE AND ASSIGNMENT AGREEMENT This Amendment No. 2 to that certain Product License and Assignment Agreement (this “Amendment”) is made and entered into as of February 14, 2008 by and between CYTOGEN CORPORATION, a Delaware corporation having an address at 650 College Road East, Suite 3100, Princeton, New Jersey 08540, United States (“Cytogen”), and
